1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     STEVEN KINFORD,                                  Case No. 3:12-cv-00489-MMD-CBC

7                                      Petitioner,                   ORDER
             v.
8
      BRIAN E. WILLIAMS, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Respondents’ fist unopposed Motion for Enlargement of

12   Time (ECF No. 87) is granted. Respondents have until December 6, 2019, to answer or

13   otherwise respond to the Second Amended Petition (ECF No. 84) in this case. All other

14   deadlines and instructions set forth in the Court’s order of May 24, 2019, remain in effect.

15          DATED THIS 3rd day of October 2019.

16

17                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
